Title: To James Madison from Louis-André Pichon, 19 November 1801
From: Pichon, Louis-André
To: Madison, James


Georgetown 19th. 9ber. 1801
Cn. Pichon presents his respects to Mr. Madison & has the pleasure to inclose him an extract of a letter from Govr. Lacrosse which while it further evinces that officer’s amicable dispositions towards the american trade, furnishes a new indication of those Severe measures to which Mr. Madison has already been informed Gov. Lacrosse will be under the necessity to recur if the practice complained of continues on the part of Some american masters. Mr. Pichon Submits to Mr. Madison whether Some Step on the part of the american Government would not be conducive, if not to the repression & prevention, at least to the forewarning of future offenders. Mr. Pichon has the honour to offer Mr. Madison the assurances of his high consideration.
 

   RC and enclosure (DNA: RG 59, NFL, France, vol. 1). For enclosure, see n. 1.


   Pichon enclosed a two-page extract (in French) of a 10 Oct. letter he had received from Lacrosse reporting that he had awarded the American consigners of the brig Two Brothers damages of 5,000 francs for being held by customs officials on a charge of a false declaration that later proved to be incorrect. In a postscript Lacrosse repeated his earlier complaint about the kidnapping of black farmhands by Americans (see Pichon to JM, 28 Sept. 1801). In a 15 Sept. proclamation Toussaint had warned against the same American practice in Saint-Domingue, citing instances of citizens of that country being sold in the U.S. (National Intelligencer, 30 Oct. 1801).

